United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vancouver, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1714
Issued: March 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 11, 2019 appellant filed a timely appeal from an August 8, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 8, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On June 25, 2019 appellant, then a 53-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained sharp pain and swelling in her shoulder due to
factors of her federal employment, including pulling down mail. She indicated that she first
became aware of her condition and its relationship to her federal employment on May 22, 2019.
On the reverse side of the claim form, the employing establishment indicated that appellant stopped
work on May 22, 2019 and returned to limited-duty work on May 25, 2019. It noted that her
current limited-duty restrictions included no reaching above her shoulder and no lifting over 10
pounds.
A May 22, 2019 accident report from appellant’s supervisor related that appellant
experienced back and shoulder pain while lifting heavy parcels and casing mail.
In a May 23, 2019 work status report, Dr. Kevin C. Loh, an osteopathic physician Boardcertified in occupational medicine, noted that appellant was injured on May 22, 2019. He
diagnosed a thoracic spine strain, a lumbar muscle strain, and a right shoulder sprain. Dr. Loh
stated that appellant should only reach above her right shoulder for up to 25 percent of her shift
and should not lift, push, or pull anything weighing over 20 pounds through June 6, 2019. He
responded “yes” to a question asking if appellant’s diagnoses were the result of an industrial
exposure.
In a June 6, 2019 work status report, Dr. Loh repeated appellant’s date of injury and his
previous diagnoses. He modified her work restrictions relating that she should not reach above
her right shoulder or lift, push, or pull anything weighing over 10 pounds through June 20, 2019.
Dr. Loh again responded “yes” to a question asking if appellant’s diagnoses were the result of an
industrial exposure.
In another June 20, 2019 work status report, Dr. Loh repeated appellant’s date of injury
and indicated that she was diagnosed with a right shoulder sprain and a thoracic spine strain. He
related that his work restrictions would be extended through July 11, 2019. Dr. Loh also referred
appellant to physical therapy to treat her right shoulder sprain. He related “yes” in response to a
question asking if appellant’s diagnoses were the result of an industrial exposure.
In a development letter dated July 3, 2019, OWCP advised appellant of the factual and
medical deficiencies of her claim. It informed her of the medical evidence necessary to establish
her claim and provided a questionnaire for her completion to substantiate the factual portion of her
claim. OWCP afforded appellant 30 days to respond.
On July 9, 2019 appellant completed the questionnaire. She indicated that she injured her
right shoulder due to her mail carrier position which required repetitive motions. Appellant
described her daily work duties which included casing between 1,200 and 3,000 letters, 2 to 8 feet
of magazines, and working with parcels. After casing she was required to conduct a “pull down,”
which she was completing when her shoulder snapped. Appellant related that previously she had
injured her right wrist on July 11, 2016.

2

On August 8, 2019 OWCP denied appellant’s occupational disease claim, finding that the
evidence of record failed to establish a causal relationship between her diagnosed conditions and
the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10

3

Supra note 1.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

M.S., Docket No. 18-1554 (issued February 8, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted work status reports from Dr. Loh dated
May 23, June 6, and 20, 2019. In each of these reports, he indicated that appellant was injured on
May 22, 2019. In the May 23, and June 6, 2019 reports, Dr. Loh related appellant’s diagnoses of
right shoulder sprain, thoracic spine strain, and lumbar muscle strain. In his June 20, 2019 report,
he noted only right shoulder sprain and thoracic strain. In each of these reports Dr. Loh also
provided appellant’s work restrictions. In each of these three reports, he responded “yes” to a
question asking if appellant’s diagnoses were the result of an industrial exposure. The Board has
held that a physician’s opinion on causal relationship which consists of noting “yes” to a form
question, without explanation or rationale, is of diminished probative value and is insufficient to
establish a claim.11 In his work status reports, Dr. Loh did not provide a history of injury, or a
rationalized opinion regarding causal relationship.12 A medical opinion should reflect a correct
history and offer a medically sound explanation by the physician of how the specific employment
factors physiologically caused or aggravated the diagnosed conditions.13 For these reasons, the
Board finds that Dr. Loh’s reports are insufficient to establish appellant’s claim.
The Board finds that the record lacks rationalized medical evidence establishing a causal
relationship between appellant’s diagnosed conditions and the accepted factors of her federal
employment. Thus, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.

11

See J.R., Docket No. 18-1679 (issued May 6, 2019); M.C., Docket No. 18-0361 (issued August 15, 2018);
Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).
12

I.C., Docket No. 19-0804 (issued August 23, 2019); R.C., Docket No. 19-0376 (issued July 15, 2019); C.B.,
Docket No. 18-0071 (issued May 13, 2019).
13

E.D., Docket No. 19-0833 (issued October 3, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the August 8, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

